                                                                     :eto1~eN oii(jr
                                                                         PetdA.\7:ore, Jr., ·. ~rk ·
                                                                         US District Court .
                                                                         Eastern District of NC
                      UNITED STATES DISTRICT COURT
               FOR THE EASTERN UISTRICT OF NORTH CAROLINA
                            WESTERN DIVISION

                                No.   5:'il--LfZ-.23 lf--lBO( 4J
UNITED STATES OF AMERICA                   )
                                           )
         v.                                )         INDICTMENT
                                           )
MARYAM MOVSUM HASANOVA                     )
 a/kla "Maryan Hasanova"                   )
     I


         The Grand Jury charges that:

                                  General Allegations
                         I
         At all times relevant to this Indictment:

         1.    The Immigration and Nationality Act (INA) governs the immigration

laws of the United States.

         2.    Pursuant to the INA, the term "alien" means any person not a citizen or

national of the United States.

         3.    Pursuant to the INA, aliens are not permitted to permanently reside in

the United States unless they were lawful permanent residents.

         4.    Under the INA, an alien who is married to a United State~ citizen can

obtain lawful permanent resident status in the United States if the marriage was

entered into in good faith; and the United States ·citizen did not enter into the

marriage in exchange for something of value, such as money;\and the United States

citizen did not enter into the marriage for the purpose of enabling the alien to obtain

legal permanent resident status in the United States.

                                               1
      ·5.    The United States Citizenship and Immigration Services (USCIS) is an

agency of the United States Department of Homeland Security charged with

processing applications for immigration. benefits such as lawful permanent residence,

and naturalization.

      6.     In! order for an alien to obtain permanent resident status on the basis of
marriage to a United States citizen, the United States citizen spouse is required to

file a Petition for Alien Relative (Form I-130) on behalf of the alien. In the Form I-

130, the spouse is required to certify that they are in fact a United States citizen, to

provide certain background information about the marriage and to certify that the

marriage was not entered into for purposes of evading immigration laws.

Additionally, certain supporting documentation is also required to be .submitted

contemporaneously with the Form I-130, to include, but not limited to,    a: copy of the
marriage certificate.

      7.     An alien who is seeking to become a lawful permanent resident of the

United States on the basis of marriage to a United States citizen is required to

· complete and submit to the USCIS an Application to Register Permanent Residence

or Adjust Status (Form I-485). The alien is required to sign the Form I-485 certifying,

under penalty of perjury, that the information provided by the alien, including
                                                                                           /i
information about the alien's spouse, is true and correct and that the'-alien 1s

admissible .to the United States pursuant to the INA.    /




                                           2
       8.     Upon receipt of the Form r-485 and the Form r-130, the USCrS begins

an official proceeding to determine whether to grant the petition.

       9.     As part of the official proceeding, the users conducts interviews with

the alien and the United States citizen spouse in order to determine the validity of

the claimed marriage.

       10.    If an alien is approved by users, the alien is accorded "conditional"
                                                                          /
lawful permanent r~sident status for a period of two (2) years. Generally, within

ninety (90) days of the two (2) year anniversary of the issuance of conditional lawful

permanent residence, the alien and United States citizen file a Petition to Remove
',                                                                            '


Conditions on Residence (Form r-751) with users to remove the conditional status

of the alien. The alien and the United States citizen must establish that the marriage

was entered into in good faith. A marital interview is conducted at USCrS's

discretion.

       11.    If and when the Form r-751 is approved, the conditions of the alien's

residence are removed, resulting in unconditional lawful permanent residence status.

This status authorizes the alien to permanently reside' and lawfully work in the

United States.

       12.    After a specific period of time required by statu'.te a lawful permanent

resident can apply for ,United States citizenship by completing an Application for

Naturalization (Form N-400).




                                          3
      13.    Married members of the United States military receive a Basic

Allowance for Housing (BAH) monthly _stipend ·typically in the amount of $1,000.00

(or higher, depending on location) so that the member and his spouse can live off post

as opposed to living in their assigned barracks room. Married members also receive

additional pay based on deployments.

      14.    The defendant, MARYAM _MOVSUM HASANOVA, a/k/a "Maryan

Hasanova", was born in the country of Azerbaijan, formerly the Georgian Soviet

Socialist Republic, and as of October 2019, was an al1en in.the United States Military

stationed at Fort Bragg, North Carolina.

      15.    Individual, S.V.M., was a citizen of the United States.·

                                   COUNT ONE

      Paragraphs 1-15 of the General Allegations section above are incorporated and

re~alleged herein by reference.

      Beginni:n,g in or around January 2015, and continuing through on or about the

date of this Indictment, in the Eastern District of North Carolina and elsewhere, the

defendant, MARYAM MOVSUM HASANOVA, a/k/a "Maryan Hasanova" did

knowingly and willfully combine, conspire/ confederate, and agree with other persons

known and unknown to the Grand Jury to commit certain offenses against the United

States, that is, to knowingly enter into a marriage for the purpose of evading

provisions of the immigration laws, namely Title 8, United States Code, Sections 1154

and 1186a, which provisions restrict the availability of lawful permanent resident


                                           4
st:~tus, applied for on the basis of marriage to a United States citizen to those aliens

who have entered into the marriage in good faith, not in exchange for something of

value, and not for the purpose of procuring the alien's admission as an immigrant, in

violation of Title 8, United States Code, Section 1325(c).

                          PURPOSE OF THE CONSPIRACY

      It was the purpose of the conspiracy for the defendant, MARYAM MOVSUM

HASANOVA, a/k/a "Maryan Hasanova", along with others known and unknown to
                                                                                           I
                                                                                           \.,


the Grand Jury, to induce a United States citizen to enter into a sham marriage with

an alien for the purpose of evading United States immigration laws and obtaining

lawful permanent residence status for an otherwise inadmissible alien.

                MANNER AND MEANS OF THE CONSPIRACY

      The manner and means by which the defendant, MARYAM MOVSUM

HASANOVA, a/k/a "Maryan Hasanova", and her co-conspirators, sought to

accomplish the purpose of the conspiracy included, among other things, the following:

      _Defendant, MARYAM MOVSUM HASANOVA, a/k/a "Maryan Hasanova"

·conspired with S.V.M., a United States citizen, to enter into a fraudulent marriage.

The purpose of the marriage was to fraudulently qualify HASANOVA for immigration

benefits, including lawful permanent resident status in the United States.
                      I                                          •




      It was further part of the conspiracy that Individual, S.V.M. would prepare

and submit immigration applications and supporting documentation on behalf of




                                           5
HASANOVA to the USCIS knowing the marriage was fraudulent and entered into to

evade provisions of the immigration laws.

      It was further part of the conspiracy that S.V.M., once married to HASANOVA,

would be paid $15,000 in order to engage in the marriage-and file the immigration

documents.

                                    OVERT ACTS

      In furtherance of the conspiracy and in order to accomplish the purpose and
                                                        I




object thereof, the defendant, MARYAM MOVSUM HASANOVA, a/k/a "Maryan

Hasanova", and co-consplrators did commit, and cause to commit, among others, at

least one of the following overt acts:

      1.     In or around the beginning of 2015, in Allentown, Pennsylvania, and

elsewhere an individual known to the Grand Jury (hereinafter Individual 1)

introduced S.V.M. to HASANOVA.

      2.     From the beginning of 2015, through October of 2015, in Allentown, PA,

New York, New York, and elsewhere, HASANOVA and S.V.M. took staged

photographs of themselves, and communicated through text, email, and social media.

       3.    In or around March of 2015, S.V.M. agr.eed to engage in the marriage to

HASANOVA in exchange for $15,000.

      4.     On or about October 13, 2016, S.V.M'. obtained a New York State

Identification Card, ID,number: XXX XXX 868 depicting his name, photograph, and




                                            6
  signature, reflecting an address of XXX 52 nd Street, Apartgi.ent 3A, Brooklyn, New

  York 11220.

        5.      On or about October 15, 2015, S.V.M. and HASANOVA participated in

  a civil marriage ceremony and got married in New York County, New York.

        7.      On or about March 7, 2016, USCrS received a Form r-130 filed by S.V.M.

  on behalf of HASAN OVA. S.V.M. signed the petition on March 2, 2016.

        8.      On or about March 7, 2016, users received a Form r-485 filed by

  HASANOVA. HASANOVA signed the application on or about March 2, 2016, under

  penalty of perjury. Accompanying the Form r-485 were supporting documents to

  include numerous staged photographs of HASAN OVA and S.V.M.
                                                                    -
        9.      On or about October 31, 2016, HASANOVA and S.V.M. were
                                        /
  interviewed at the USCrS office in New York, New York. Both attested under oath

  they were married in good faith.

        10.     On or about February 8, 2017, HASANOVA and S.V.M. were agam

, interviewed at the users office in New York, New York. Both attested under oath

  they were married in good faith. As a result of the interview, USCrS approved the

  Form r-130 and the Form r-485. HASANOVA was granted conditional resident status

  in the United States.

        11.     Between October 15, 2015 and on or about February 8, 2017,

  HASANOVA gave S.V.M. a total of approximately $15,000 as payment for the sham

  marriage.


                                            7
                                          '
      12.    On or about January 17, 2019, users received a Form r-751 filed by

S.V.M. and HASANOVA attesting they were married in good faith and requesting

HASANOVA's removal of conditions on her resident status.

      13.    On January 16, 2020, HASAN OVA and S.V.M. submitted additional
                                                                  (


evidence in support of the r-751 petition, including a "Statement for Enlistment,

United States Army Enlistment Program", stating that HASANOVA was selected for

"Cargo Sp·ecialist" in the U.S. Army.

      14.    On or about December 4, 2020, while residing at XXX Cairo Street,
                                                                       J
Fayetteville, North Carolina, HASANOVA filed an application for naturalization

(Form N-400) with USCrS.

      All in violation of Title 18, United States Code; Section 371.

                                       COUNT TWO

      Paragraphs 1-15 of the General Allegations section above are incorporated and

re-alleged herein by reference.

      On or about December 4, 2020, in the Eastern District of North Carolina and

elsewhere, the defendant, MARYAM MOVSUM HASANOVA, a/k/a ."Maryan

Hasanova", did know1ngly attempt to procure her naturalization as a United States

citizen contrary to law, by making a false statement under oath regarding her

naturalization application, that is:

      a. On her Application for Naturalization (Form N-400), in response to the
         que~tion "Have you ever committed, assisted in committing, or attempted
         to commit, a crime or offense for which you were not arrested?" she
         answered "No" when in fact, as she then knew, she had committed the crime

                                              8




                           i
  ,· '



            of marriage fraud and conspiracy to commit marriage fraud from at least in
            or around March 2015, and continuing to in or about December 4, 2020,
            within the Eastern District of North Carolina and elsewhere. ·

         b. On her Application for Naturalization (Forni N-400), in response to the
            question "Have you ever given any ·U.S. Government official(s) any
            information or documentation that was false, fraudi;ilent, or misleading?
            she answered "No" when in fact, as she then knew, she had conspired with
            S.V.M. and others, by engaging in a fraudulent marriage, and claimed that
            she_ and S.V.M. were residing together as husband and wife when in fact
            they were not.

         c. On her Application for Naturalization (Form N-400), in response to the
            question "Have you ever lied to any U.S. Government officials to gain entry
            or admission into the United Stat'es or to gain immigration benefits while
            in the United States? she answered "No" when in fact, as she then knew,
            she had conspired with S.V.M. and others, by engaging in fraudulent
            marriage, and claimed Jthat she and S.V.M. were residing together as
            husband and wife when in fact they were not and she would not have
            otherwise be entitled to lawful permanent resident status.

         All in violation of Title 18, United States Code, Section 1425(a).

                                     COUNT THREE

         Paragraphs 1-15 of the General Allegations section above are incorporated

and re-alleged herein by reference.

         On or about December 4, 2020, in the Eastern District of North Carolina and

elsewhere, the Defendant, MARYAM MOVSUM HASANOVA, a/k/a "Maryan

Hasanova", did knowingly make under oath, and did knowingly subscribe as true

under penalty of perjury under Title 28, United States Code, Section 1746, a faise

statement with respect to a material fact in an application required by the

immigration laws and regulations prescribed thereunder, that ·is, defendant
                                                        I

HASANOVA stated falsely in an Application for Naturalization (Form I-400) that (1)

                                             9
she had never committed, assisted in committing, or attempted to commit, a,crime or

offense for which she not arrested; (2) she had never given any U.S. Government

officials any information or documentation that was false, fraudulent or misleading;

(3) she had never lied to any U.S. Government officials to gain entry or admission

into the. United States or to gain im1;1igration benefits while in the United States,

when in fact, as she then and there knew, she had entered into a fraudulent marriage

and paid S.V.M $15,000 in order circumvent the immigration laws, all in violation of

Title 18, United States Code, Section 1546(a).
                                  )




                                      COUNT FOUR

      Paragraphs 1-15 of the General Allegations section above are incorporated

and re-alleged herein by reference.

      On or about December 4, 2020, in the Eastern District of North Carolina and

elsewhere, the defendant, MARYAM MOVSUM HASANOVA, a/k/a "Maryan

Hasanova", did knowingly make a false statement under oath in a case, proceeding,

and matter relating to, and under, and by virtue of any law of the United States

relating to naturalization, citizenship, and registry of aliens, that is, defendant

HASANOVA stated falsely in an Application for Naturalization (Form N-400) that:

(1) she had never committed, assisted in committing, or attempted to commit, a crime

or offense for which she not arrested; (2) she had never given any U.S. Government

officials any information or documentation that was false, fraudulent or misleading;

(3) she had never lied to any U.S. Government officials to gain entry or admission


                                          10
into the United States or to gain immigration benefits while in the United States,

when in fact, as she then and there knew, she had entered into a sham marriage and

paid S.V.M $15,000 in order circumvent the immigration laws, all in violation of Title

18, United States Code, Section 1015(a).

                                      COUNT FIVE

      Paragraphs 1-15 of the General Allegations section above are incorporated

and re-alleged herein by reference.

      Beginning on or around October 29, 2019, and continuing through the present,

in the Eastern District of North Carolina and elsewhere, the defendant MARYAM

MOVSUM HASANOVA, a/k/a "Maryan Hasanova," willfully and knowingly did

embezzle, steal, purloin, and convert to defendant's use property of the United States,

to wit, money and benefits of a value exceeding $1,000, in violation of Title 18, United

States Code, Section 641.


                                      COUNT SIX

      On or about August 16, 2019, in the Eastern District of North Carolina, and

elsewhere the defendant, MARYAM MOVSUM HASANOVA, a/k/a "Maryan

Hasanova," did willfully and knowingly make a materially false, fictitious, and

fraudulent statement and representation in a matter within the jurisdiction of the

executive branch of the Government of the United States, by stating she had not been

issued a passport or identity document by other than the United States, on an Office

of Personnel Management (OPM) Security Clearance Application (Form SF-86). The

                                           11
statements and representations were false because 3:s MARYAM MOVSUM

HASANOVA, a/k/a "Maryan Hasanova" then and there knew, she was issued a
                J

passport from the Republic of Azerbaijan number P3303142 on June 10, 2008, in
                                        /                                '~


violation ,of Title 18, United States Code, Section 1001(a)(2).


                                   COUNT SEVEN

      On or about August 16, 2019, in the Eastern District of North Carolina, and

elsewhere the defendant, MARYAM MOVSUM HASANOVA, a/k/a "Maryan
                                                              \

Hasanova," did willfully and knowingly make a materially false, fictitious, and

fraudulent statement and representation in a matter within the j~risdiction of the

executive branch of the Government of the United States, by stating she had not

travelled outside the United States in the last seven years, on an Office of Personnel

Management (OPM) Security Clearance Application (Form SF-86). The statements

and representations were false because as MARYAM MOVSUM HASANOVA, a/k/a




            [REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]




                                            12
"Maryan Hasanova" then and there knew, she had traveled to Turkey, and Canada,

on multiple occasions, in violation of Title 18, United States Code, Section 1001(a)(2).

                                                   A TRUE BILL
                                                             ,.
                                               r-· ,/,- .- -- ---"--~,.'>-. ------ ·-,.--.---,----~   , - --- _,....__,_______ --
                                               1



                                                 - - ---- t -_ -
                                               -FOR~PERSefN ·
                                                                                                             -p--_--

                                                   DATE: J&1N~ 2 1 U:>l-/



G. NORMAN ACKER, III
Acting United States Attorney



  O~avLCL D. //o&,h--
BY: BARBARA D. KOCHE:R
Assistant United States Attorney




                                          13
